*189ON MOTION
PROST, Circuit Judge.

ORDER

Michael Elmore moves for reconsideration of the court’s order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination. The Department of Transporation has not responded.
Elmore has now filed a Rule 15(c) statement.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted.
(2) The December 15, 2003 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Elmore’s brief is due within 30 days of the date of filing of this order.